Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-16,17-20 are under examination 

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8,10-13, drawn to a liquid composition for stabilizing an analyte, classified in A01N1/021.
II. Claims 14-20, drawn to a method for stabilizing intact nucleated cells, classified in A01N1/0226

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions are distinct structurally and functionally.  Invention I is a composition claim and does not necessarily have to be used for the purpose recited in Invention II.  It can be used in an active culture of cells or in a pharmaceutical agent for a person experiencing heart ailments.  Invention II can be performed using a composition different from the one recited in Invention I.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each inventive entity has a CPC code that is distinct and each invention would require a search that is not coextensive.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


During a telephone conversation with Jeannie Boettler on 22 September 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 14-20 .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8,10-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 mentions that an aggregate concentration is 10 nM to 200µM.  Claim 15 is unclear because it is uncertain if the term “aggregate” is referring to the a cell aggregate.  If the term aggregate is associated with a medium component, it is unclear if the term aggregate refers to the total amount of all listed components in claim 15 or just one component such as one or more mitochondrial-targeted antioxidants.  For purposes of examination, any amount of the components of claim 14 and 15 will be acceptable.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein (US 20080017194) in view of Birk  et.al. “The Mitochondrial-Targeted Compound SS-31 Re-Energizes Ischemic Mitochondria by Interacting with Cardiolipin. J Am Soc Nephrol 24: 1250-1261, 2013


Hassanein teaches providing a whole blood sample ex vivo (Paragraph 17); 
Hassanein teaches an aqueous preservation solution that can contain the following components:  a phosphate salt (Page 44, Table 3), a cell metabolizable sugar such as dextrose/glucose (Page 44, Table 3), adenine (Page 44, Table 3), glutathione/an antioxidant (Page 44, Table 3), heparin (an anticoagulant) may be included as well (Page 4, Table 3).  Hassanein teaches that whole blood can be added to this preservation solution (Paragraph 17); incubating the mixture (Paragraph 17), such a preservation solution stabilizes intact nucleated cells of the ex-vivo whole blood sample(Abstract, Field of the Invention) as in instant Claims 14/15
Hassanien includes antioxidants in its composition at a concentration of 1µg/L to about 10g/L (Page 4, Table 3).  Hassanien does not mention that an antioxidant used is SS31.  However, Birk teaches the use of SS-31 (entire document).  An artisan would have been motivated to have used the SS31 antioxidant taught in Birk with the organ preservation solution of Hassanein because SS31 can reduce the amount of cell death (Figure 8).  SS-31 also promotes restoration of actin cytoskeletons with cells and cell polarity (Abstract).  
Hassanein teaches that the temperature can be about 25C to about 37C which encompasses temperatures considered to be room temperature (Paragraph 332).    Paragraph 236 states that the organ in the preservation solution can be maintained for a period of at least “3 days or more, greater than 1 week, at least 3 weeks, or a month or more as in instant Claim 16.

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Claims 14, 17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein (US 20080017194) in view of Birk  et.al. “The Mitochondrial-Targeted Compound SS-31 Re-Energizes Ischemic Mitochondria by Interacting with Cardiolipin. J Am Soc Nephrol 24: 1250-1261, 2013, and Kohl “Isolation of Genomic DNA from Mammalian Cells” Chapter 13, Methods of Enzymology, Volume 529, 2013

Hassanein and Birk apply as above.  Hassanein further teaches that the  preservation solution can be used to preserve an organ/tissue to facilitate testing, such as additional genetic testing and/or therapies (Paragraphs 236-237).  Hassanein fails to state how genetic testing would be carried out and/or prepared.   However, such steps are taught by Koh.  
Koh teaches that cells can be isolated from tissue/tissue setup and placed in culture/liquid medium to form a collection of cells (Pages 165).  The nucleated cells are separated from the incubated mixture thru a centrifuge process (Pages 165-169).  The cells can then be lysed and ethanol used to precipitate the DNA for genetic testing (Pages 165-169).  An artisan would have been motivated to have used this process with Hassanein process/system because it would allow genetic testing to be performed to find an appropriate recipient who would not reject the organ tissue composed of nucleated cells as in instant Claims 17 and 20.  

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Claims 14,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein (US 20080017194) in view of Birk  et.al. “The Mitochondrial-Targeted Compound SS-31 Re-Energizes Ischemic Mitochondria by Interacting with Cardiolipin. J Am Soc Nephrol 24: 1250-1261, 2013, Kohl “Isolation of Genomic DNA from Mammalian Cells” Chapter 13, Methods of Enzymology, Volume 529, 2013, and Hoke (US 20130209985)

Hassanein, Birk, and Kohl apply as above to teach claims 14 and 17.  Hassanein teaches that whole blood can be used in the preservation solution.  However, Hassanein does not teach the use of agents such as AEBSF and/or aspirin to protect the cells/components of blood.  However, Hoke teaches the use of AEBSF (Paragraph 40).  An artisan would have been motivated to have utilized AEBSF with the composition of Hassanein in order to protect the whole blood in the Hassanien preservation composition from the unwanted actions of destructive proteases capable of damaging blood components (Paragraph 40).  Hoke teaches that AEBSF can be used at a concentration in a general range of about 0.1 µM to about 100 µM (Paragraph 40).  
Hassanein does not teach the inclusion of aspirin/acetylsalicylic acid.  However, Hoke teaches that aspirin can be used to protect blood components (Paragraph 36-37).  An artisan would have been motivated to have used the aspirin with the preservation solution taught in Hassanein that can contain blood because aspirin helps to present platelet clothing thus improving the flow of the blood containing solution (Paragraph 37).  The amount of aspirin that can be used can be in a concentration of 1x10-10 to 1x10-1M (Paragraph 37 of Hoke) as in instant Claim 19.
MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
Birk does not mention the precise range of SS-31 mentioned in the claim language.  A review of the specification fails to provide evidence that the claimed SS-31 concentration is critical. Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Birk to try a finite number of possible concentrations of SS-31 to predictably arrive at the claimed concentration of SS-31 through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the amount of SS-31 was long established in the art as demonstrated by Birk.  Thus, Birk renders the instantly claimed concentration above as in instant Claim 18.


A review of the specification fails to provide evidence that the claimed concentrations are critical. Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Hoke to try a finite number of possible concentrations of AEBSF and aspirin to predictably arrive at the claimed concentrations of AEBSF and aspirin through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the amounts of AEBSF and aspirin was long established in the art as demonstrated by Hoke.  Thus, Hoke renders the instantly claimed concentration above as in instant Claim 19. 

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657